Citation Nr: 0830866	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the ending date for the award 
of Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, beyond December 17, 
2006.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.  He died in August 1995; his death was service-
connected.  The appellant is his surviving son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Muskogee 
Oklahoma.


FINDINGS OF FACT

1.  The appellant's date of birth is in November 1980.  

2.  The appellant is eligible for Chapter 35 DEA benefits 
because the veteran's death in August 1995 was service-
related.

3.  The basic ending date for receiving Chapter 35 DEA 
benefits is the appellant's 26th birthday in November 2006.

4.  The veteran was enrolled in 15 credit hours for the 
period from August 26, 2006, through December 17, 2006.  

5.  The veteran served as religious volunteer in the Texas 
Department of Criminal Justice from 2003 through 2007.  


CONCLUSION OF LAW

The criteria for an extension of the ending date for DEA 
benefits under Chapter 35 beyond December 17, 2006, have not 
been met.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 21.7050, 21.7051 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the record 
on appeal does not reflect that the appellant was notified of 
the Veterans Claims Assistance Act of 2000 (VCAA) as required 
by 38 U.S.C.A. § 5103(a).  However, upon further review, it 
is not clear that such notice is required in this case since 
the benefits sought are found in Chapter 30 of Title 38, 
United States Code.  See Simms v. Nicholson, 19 Vet. App. 
453, 456 (2007) (holding that the VCAA applied only to the 
award of benefits under Chapter 51, Title 38, United States 
Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) ('the 
notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different Chapter of Title 38 and do not apply 
to this appeal'). 
 
In addition, as will be explained below, the facts in this 
case are not in dispute.  The Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA 
since it is the law, not the evidence, that is dispositive in 
this case.

During the pendency of this appeal, the regulations 
pertaining to the periods of eligibility for DEA benefits for 
an eligible child were amended, effective May 28, 2008.  See 
73 Fed. Reg. 30,486-30,492 (2008) (to be codified at 
38 C.F.R. § 21.3041).  In pertinent part, the change in 
regulations sets forth conditions under which a period of 
eligibility may extend beyond the child's 26th birthday.  
Specifically, if the veteran's death occurs after the child's 
18th birthday, but before the child's 26th birthday, the child 
may elect the beginning date of his or her period of 
eligibility.  Id.  The period of eligibility ends 8 years 
after the beginning date elected by the child.  Id.  There is 
no change in the law for a child whose eligibility is derived 
as a result of the veteran's service-connected death and the 
eligible child's period of eligibility begins on the child's 
18th birthday.  Id.  

In the present case, the veteran died prior to the 
appellant's 18th birthday.  Therefore, the amendment does not 
affect the appellant's period of eligibility and the Board 
concludes that the appellant will not be prejudiced by the 
Board proceeding to a decision even though the RO has not had 
an opportunity to evaluate the claim under the new regulation 
and provide the appellant with the content of the amended 
regulation.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

By way of background, the appellant was in receipt of Chapter 
35 educational assistance benefits as the surviving child of 
a veteran whose death was a result of a service-connected 
disability.  See 38 U.S.C.A. § 3511 (West 2002); 38 C.F.R. 
§§ 21.3020. 21.3021 (2007).  The claims file reflects that he 
has been pursuing a program of education at the North Harris 
Montgomery Community College since August 2000.  Prior to the 
initiation of this appeal, the RO had determined his ending 
date to be in November 2006.  In September 2006, the 
appellant requested an extension of his ending date, noting 
that he intended to complete his educational program in May 
2007.  On November 2006, the RO granted an extension of the 
appellant's ending date to December 17, 2006, noting that 
this was the date his current enrollment period ended.  See 
38 C.F.R. § 21.3041(e)(2) (period of eligibility shall be 
extended to the end of a quarter or semester if the basic 
ending date ends while the claimant is enrolled in an 
educational institution regularly operated on the quarter or 
semester system).  See also VA Form 22-1999 (Enrollment 
Certification) received August 9, 2006 (showing the veteran 
was enrolled in 15 credit hours for the period dating from 
August 28, 2006, through December 17, 2006).  The appellant, 
however, was not satisfied and continued to assert that he is 
entitled to an ending date of May 31, 2007.  Specifically, he 
contends that he should be granted an extension based on his 
participation in a volunteer ministry.  VA Form 9 with 
attached letter received February 21, 2007.

The basic ending date for an eligible person whose DEA 
eligibility is derived as a result of a veteran's death and 
whose beginning date is his or her 18th birthday is the 
eligible person's 26th birthday.  See 38 U.S.C.A. § 3512 
(West 2002 & Supp. 2007); 38 C.F.R. § 21.3041(c) and (d) 
(2007).  See also 73 Fed. Reg. at 30,489-90.  In the present 
case, the basic ending date is therefore in November 2006.

VA regulations provide, in relevant part, that an extended 
period of eligibility may be granted when either (1) an 
eligible child suspends pursuit of his or her program due to 
conditions determined by VA to have been beyond the person's 
control pursuant to 38 C.F.R. § 21.3043, or (2) an eligible 
child's period of eligibility ending date occurs while the 
child is enrolled in an educational institution.  38 C.F.R. 
§ 21.3041(e); 73 Fed. Reg. at 30490.  With respect to the 
latter situation, the Board observes that the RO has already 
granted the appellant an extension through December 17, 2006, 
based on information that he was enrolled in 15 semester 
credit hours for the period dating from August 28, 2006, 
through December 17, 2006.  The appellant, however, asserts 
that he is entitled to a larger extension, through the end of 
his Spring 2007 semester.  Specifically, he asserts that he 
is entitled to a suspension of his period of eligibility that 
will allow his ending date to be extended through May 2007.  

According to section 21.3043 of Title 38 of the Code of 
Federal Regulations, an eligible person may qualify for a 
suspension of his or her program if, due to circumstances 
beyond his or her control, he or she: (1) is appointed by the 
responsible governing body of an established church to serve 
the church in an official missionary capacity while actively 
pursuing a program of education, and as a result of such 
capacity is thereby prevented from pursuit of his or her 
program of studies; (2) has immediate family or financial 
obligations beyond his or her control requiring the eligible 
person to take employment or otherwise preclude pursuit of 
his or her program; (3) experiences unavoidable conditions in 
connection with his or her employment which preclude pursuit 
of his or her program; (4) is precluded from pursuing his or 
her program because of the eligible person's own illness or 
illness or death in his or her immediate family; or (5) is 
serving on active duty, including active duty for training, 
in the Armed Forces.  38 C.F.R. § 20.3043 (2007).  The burden 
of proof is on the eligible person to establish that 
suspension of program was due to conditions beyond his or her 
control.  Id.  If an eligible person qualifies for a 
suspension, the period of eligibility may, upon request, be 
extended by the number of months and days intervening the 
date the suspension began and the date the reason for the 
suspension ceased to exist.  Id.  

As noted above, the appellant contends that he qualifies for 
a suspension of his educational program under the first 
situation discussed above.  In support of his contention, he 
submitted evidence showing that he participated in religious 
services at the Eastham Prison for the period from 2003 to 
2007.  Such evidence, however, reflects that the appellant 
volunteered to participate in this program.  See Letter from 
the Texas Department of Criminal Justice dated June 11, 2002.  
Thus, it is difficult for the Board to conclude that his 
participation was beyond his control, an element essential to 
suspension of a program.  38 C.F.R. § 20.3043.  Moreover, 
there is no competent evidence, nor any assertion by the 
appellant, that his participation in this program prevented 
him from pursuing his program of education.  In fact, Chapter 
35 records show that he remained enrolled throughout his 
period of participation in this volunteer program.  Under 
these circumstances, the Board finds that the appellant is 
not eligible for a suspension of his program, and thereby 
eligible for an extension of his eligibility period, due to 
an appointment to serve an established church in an official 
missionary capacity.  

As for the remaining eligible suspension situations, the 
appellant has not asserted that any of these apply to him.  
Furthermore, the evidence of record fails to indicate that 
such situations are applicable.  Therefore, the Board finds 
that the appellant has not established that he qualifies for 
a suspension of his program pursuant to 38 C.F.R. § 21.3043.  
As a result, the clearly established criteria for an 
extension of the Chapter 35 ending date for eligibility of 
educational assistance benefits beyond December 17, 2006, 
have not been met and the appellant's claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an extension of the ending date for the award 
of Dependents' Educational Assistance (DEA) benefits 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, beyond December 17, 2006, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


